Citation Nr: 0937299	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran served on active duty from December 1980 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran contends that he has a low back disability that 
originated in service.  Specifically, he contends that he 
started having problems with his low back in service in 1981 
and complained of problems with his back on and off for the 
following nine years.  He states that he did not experience 
problems with his back prior to entering service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, the June 2007 Board remand 
specified that, if a VA examination could not be obtained 
because of the Veteran's incarceration, a VA physician should 
be asked to provide a medical opinion based on the evidence 
of record.  Despite these instructions, the Appeals 
Management Center (AMC) did not obtain a medical opinion.  
Therefore, in order to satisfy the remand instructions, and 
assist the Veteran in developing his claim as required by VA 
regulations, the agency of original jurisdiction (AOJ) should 
ensure that the Veteran's claims file is reviewed by a 
physician with appropriate expertise to provide an opinion as 
to the medical probabilities that the Veteran's spina bifida 
worsened during military service beyond its natural 
progression and an opinion regarding the medical 
probabilities that any other diagnosed low back disability is 
attributable to, or was made worse by, active duty service.  
As such, given the guidance of the Court in Stegall, the case 
must again be remanded in order to accomplish these 
directives.

In providing an opinion, the physician should take into 
account the Veteran's service treatment records (STRs), which 
show periodic complaints and treatment for low back pain.  
Specifically, a March 1982 entry shows complaints of back 
pain but no spasms in the thoracic region and good range of 
motion.  Entries dated in July 1986 reveal complaints of back 
pain and low back spasms with no redness or swelling and good 
range of motion.  Finally, a February 1990 record also shows 
complaints of low back pain with swelling and tenderness.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  A VA medical opinion should be 
obtained from a physician with 
appropriate expertise to provide a nexus 
opinion regarding the medical 
probabilities that any low back 
disability is attributable to or was made 
worse by active military service.  If a 
diagnosis of spina bifida is confirmed, 
the physician should include an opinion 
as to whether it is at least as likely as 
not that the Veteran's spina bifida 
worsened during military service beyond 
its natural progression.  For each 
disability found other than spina bifida, 
the reviewer should state the medical 
probabilities that the disability is 
attributable to disease or injury that 
began or was made worse during military 
service.  The reviewer should take into 
consideration the Veteran's STRs, which 
contain entries mentioning complaints of 
back pain.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the reviewer.

The AOJ should make sure that the 
physician's report complies with this 
remand, especially with respect to 
detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the reviewer for 
necessary corrective action as 
appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

